DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response
Applicant’s response and amendment filed on April 18, 2022 are acknowledged.
           Status of Claims
Claim 1 has been amended. Claims 1-51 pending. 
Claims 1-2, 4-6, 7, 9, 12-15, 19-38, 40-46 and 51 read on the elected species of the elected group of the invention are considered. 
Claims 3, 8-11, 16-18, 39, 47-50 are not considered preferably by this office action.  
Claim Rejections - 35 USC § 112
The rejecting of  claim 1  renders the claim indefinite has been withdrawn necessitated by Applicants’ amendment. 
 			         Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of Claims 1, 4-6, 15, 19-26, 28-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1- 9 of U.S. Patent No. 9,999,600 in view of WO2013/163176 to Caplan (C). has been removed necessitated by Applicants’ amendment.
the rejection of Claims 1, 4-6, 15, 19-26, 28-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7 of U.S. Patent No. 9,597,385  in view of WO2013/163176 to Caplan (C). has been removed necessitated by Applicants’ amendment.
The rejection of Claims 1, 4-6, 15, 19-26, 28-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of U.S. Patent No. 11, 071,776B2  in view of WO2013/163176 to Caplan (C). has been removed necessitated by Applicants’ amendment.
The rejection of Claims 1, 4-6, 15, 19-26, 28-29 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,153,414B2  in view of WO2013/163176 to Caplan (C). has been moot in view of a new ground of rejection has been removed necessitated by Applicants’ amendment.
Claims 1, 4-6, 15, 19-26, 28-29 are still ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,153,414B2  in view of WO2013/163176 to Caplan (C) , which is potentiated by Gomes-Solecki et al. (Methods Mol. Biol 2018, Vol. 1690 , pages 347-357). 
The instant case, the reference claims are directed to a composition and   a method for using the same composition comprising at least one antigen and at least one adjuvant associated  with one formulation not related with a microparticle or nonparticle but a naturally presented form , i.e. a micro bacterial of E Coli, which is one of naturally related form and the bacterial membrane itself inherently comprises at least one  antigen and adjuvant activity that can be further potentiated by Gomes-Solecki et al.
Solecki et al. teach that Escherichia coli is the mainstay tool for fundamental microbiology research due to its ease of cultivation and safety. Auxotrophic strains of the K-12 and B lineages of E. coli are the organisms of choice to produce recombinant proteins. Components present in the cell envelope of bacteria are also potent immune modulators and have been used to develop adjuvants. They used live E. coli, after induction of recombinant protein expression, to develop a vehicle which has a dualistic function of producing vaccine while presenting itself as the adjuvant to deliver oral vaccines against a number of infectious diseases, including Lyme disease. Because it is well known in the art that the bacterial cell such as E Coli is not only used for expressing a heterologous antigenic protein or polypeptide or even peptide in addition to itself inherently carry many antigenic proteins, it also contain an adjuvant activity as a bacterial contain LPS , which has adjuvant activity.  
Therefore, the current claims are not considered to be distinct over the reference claims as they comprise overlapping scopes. the issue claims comprise all limitations of the rejected generic claims for any person ordinarily skill in the art.  
                          Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 44, 46, 47, 48 and 51  are still rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Patent NO. 8,815,251B2 to Caplan (A) or US Patent No. 8,246,945 B2 Caplan et al.(B) or US Patent No. 8,153,414B2 to Caplan (D). 
In the response, Applicants traverse the rejection and submit that the cited prior art references do not teach a composition comprising a “crude preparation” of antigen and/or adjuvant agent. 
Applicants’ argument has been respectfully considered; however, it is not found persuasive because the cited references by Caplan et al. (A-B and D) all describe a composition comprising a crude preparation of a microorganism, e.g. E Coli, used for expressing and producing an antigen of an interest. Additionally, it is well known that the microorganism itself carrying the antigens itself in action to at least one or more heterologous antigenic protein interested, such as allergy (Paragraph 116).  . Moreover, it is worth to note that bacterial cell membrane contains adjuvant activity, such as LPS inherently. This explanation can be potentiated by the Gomes-Solecki et al. (Methods Mol. Biol 2018, Vol. 1690 , pages 347-357).
Caplan et al. also describe in the specification (paragraphs 208-209) that some solid dosage forms (e.g., for oral administration) including capsules, tablets, pills, powders, and/or granules, which may  filler in soft and/or hard-filled gelatin capsules using such excipients as lactose or milk sugar as well as high molecular weight polyethylene glycols and the like. 
As these are described above, the disclosures by still anticipates the previous ejected claims. The result is maintained. 
Claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 44, 46, 47, 48 and 51 are still rejected under 35 U.S.C. 102 (a) (1) by  WO 2014165679 to Sosin (A) et al, as being anticipated under 35 U.S.C. 102 (a) (2) by US Patent NO. 9,539,217B2 (Sosin (B) or US Patent No. 9,999,600 to Sosin et al. (C) (Citations are based on Sosin (B).
As described above,  In the response, Applicants traverse the rejection and submit that the cited prior art references do not teach that the composition comprises a “crude preparation” of antigen and/or adjuvant agent. Applicants’ argument has been respectfully considered; however, it is not found persuasive as the cited reference do teach that the composition comprising the crude preparation of a microorganism that expresses and produce allergens of the interest. Because the microorganism carrying the antigen interest is considered to be the crude preparation that associated with the antigen interested as well as an adjuvant activity inherently presented by the microbial cells. For example the membrane coat protein or LPS associated with the microbial cell membrane. 
For example, Caplan et al. teach at the paragraph (143) that microbial extracts for use in accordance with the present invention can be prepared from extracts of any microbial cells, or combinations thereof. In some embodiments, microbial extracts are prepared from bacterial, fungal and/or protest cells, or combinations thereof. In some embodiments, microbial extracts can be prepared from bacterial cells including, but not limited to Actinomyces, Aeromonas, Anabaena, Arthrobacter, Bacillus, Bacteroides, Bdellovibrio, Bordetella, Borrelia, Campylobacter, Caulobacter, Chlamydia, Chlorobium, Chromatium, Citrobacter, Clostridium, Corynebacterium, Cytophaga, Deinococcus, Enterobacter, Escherichia, Francisella, Halobacterium, Heliobacter, Haemophilus, Hemophilus influenza type B (HIB), Hyphomicrobium, Klebsiella, Lactococcus, Legionella, Leptspirosis, Listeria, Meningococcus A, B and C Methanobacterium, Micrococcus, Morganella, Myobacterium etc. In some embodiments, microbial extracts can be prepared from E coli cells (See paragraph 144). In some embodiments, microbial extracts can be prepared from yeast cells such as, Brettanomyces anomalus, etc. In some embodiments, microbial extracts can be prepared from one or more microbial cell types that are pathogenic in the organism to which inventive compositions are to be administered. In some embodiments, microbial extracts can be prepared from one or more microbial cell types that naturally colonize subjects to which inventive compositions are to be administered. In some embodiments, microbial extracts can be prepared from microbial cell types that are present in foods consumed by organisms to which inventive compositions are to be administered (Paragraphs 145-146). Furthermore, the cited reference also describes without wishing to be held to a particular theory, that some embodiments may be beneficial and/or desirable in their ability to recreate natural environmental exposure to one or more substances. For example, in some embodiments, the presence of a mix of naturally occurring microbial extract components may replicate an environmental exposure to one or more toxins, infectious agents, antigens and/or allergens. 
At paragraph (152) and (153), the cited reference also describes that some embodiments, antigens may be provided as single antigens or may be provided in combination. In some embodiments, antigens may also be provided as complex mixtures of polypeptides or nucleic acids. In some embodiments, antigens are provided as crude extract (e.g. whole peanut extract).
The bacterial cells are able to carry both heterologous and endogenous antigen, Solecki et al. teach that Escherichia coli is the mainstay tool for fundamental microbiology research due to its ease of cultivation and safety. Auxotrophic strains of the K-12 and B lineages of E. coli are the organisms of choice to produce recombinant proteins. Components present in the cell envelope of bacteria are also potent immune modulators and have been used to develop adjuvants. They used live E. coli, after induction of recombinant protein expression, to develop a vehicle which has a dualistic function of producing vaccine while presenting itself as the adjuvant to deliver oral vaccines against a number of infectious diseases, including Lyme disease. Because it is well known in the art that the bacterial cell such as E Coli is not only used for expressing a heterologous antigenic protein or polypeptide or even peptide in addition to itself inherently carry many antigenic proteins, it also contain an adjuvant activity as a bacterial contain LPS , which is potentiated by Gomes-Solecki et al. (Methods Mol. Biol 2018, Vol. 1690 , pages 347-357) as described above. 
Moreover, Caplan et al. also describe at paragraph (208) that in some embodiments, solid dosage forms (e.g., for oral administration) include capsules, tablets, pills, powders, and/or granules. In such solid dosage forms, the provided nanoparticle composition may be mixed with at least one inert, pharmaceutically acceptable excipient such as sodium citrate or dicalcium phosphate and/or fillers or extenders (e.g., starches, lactose, sucrose, glucose, mannitol, and silicic acid), binders (e.g., carboxymethylcellulose, alginates, gelatin, polyvinylpyrrolidinone, sucrose, and acacia), humectants (e.g., glycerol), disintegrating agents (e.g., agar, calcium carbonate, potato starch, tapioca starch, alginic acid, certain silicates, and sodium carbonate), solution retarding agents (e.g., paraffin), absorption accelerators (e.g., quaternary ammonium compounds), wetting agents (e.g., cetyl alcohol and glycerol monostearate), absorbents (e.g., kaolin and bentonite clay), and lubricants (e.g., talc, calcium stearate, magnesium stearate, solid polyethylene glycols, sodium lauryl sulfate), and mixtures thereof. In the case of capsules, tablets and pills, the dosage form may comprise buffering agents. 
In paragraph (209) Caplan et al. also describe that in some embodiments, solid compositions of a similar type may be employed as fillers in soft and/or hard-filled gelatin capsules using such excipients as lactose or milk sugar as well as high molecular weight polyethylene glycols and the like. The solid dosage forms of tablets, dragees, capsules, pills, and granules can be prepared with coatings and shells such as enteric coatings and other coatings well known in the pharmaceutical formulating art.
Therefore, as described above, the disclosure by Caplan et al (A), (B) or (C) still meet the limitations of the rejected claims. The rejection is maintained. 
The rejection of Claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 42, 43, 44, 46, 47, 48 and 51 under 35 U.S.C. 102 (a) (1) as being anticipated by WO2013/163176 or under 35 U.S.C. 102 (a) (2) by US Patent No. 9/597,385B2  to Caplan (C) has been removed necessitated by Applicants’ amendment.
The rejection of claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 42, 43, 44, 46, 47, 48 and 51 under 35 U.S.C. 102 (a) (1) as being anticipated by WO2016057921 or Under 102 (a) (2) by US Patent application No.2017/0246294A1 or US issued patent No. 11,083,788B2B2 all to Baker et al. has been removed necessitated by Applicants’ amendment.
The rejection of Claims 1-2, 4-7, 12-15, 19, 30, 32-34, 36-38, 40-44, 46-48 and 51 under 35 U.S.C. 102 (a) (1) as being anticipated by Monika Majewska-Szczepanik et al. (Journal of Allergy and Clinical Immunology, 2016, Vol. 136, Issue 1, pages 262-273) has been removed necessitated by Applicants’ amendment.
				 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


BAO Q. LI
Examiner
Art Unit 1648


/BAO Q LI/           Primary Examiner, Art Unit 1648